       Case 1:19-cv-01574-AJN Document 72-1 Filed 10/09/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK




THE INNOCENCE PROJECT, INC.

                    Plaintiff,

       v.                                  Case No. 19-cv-1574 (AJN)

NATIONAL MUSEUM OF HEALTH
AND MEDICINE, et al.,

                    Defendants.


                    REDACTED CERTIFICATE OF SERVICE

I, Jonathan Manes, declare under penalty of perjury that I served a copy of

Plaintiff’s Letter Motion to File Documents Under Seal and Joint Status Report

upon counsel for defendants in this case by means of the Court’s CM/ECF service

and upon the following interested non-parties by first class mail at the addresses

indicated below.:




                                              /s/Jonathan Manes
                                              Jonathan Manes

Dated:October 9, 2020
      Chicago, IL
